Dana D.




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 18, 2015

                                     No. 04-14-00363-CV

Augustine NWABUISHI, Rose Nwabuishi, Resource Health Services, Inc dba Resource Home
                  Health Services, Inc. and Resource Care Corp.,
                                    Appellants

                                               v.

                                   Dana D. MOHAMMADI,
                                           Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-05341
                      Honorable Solomon Casseb, III, Judge Presiding


                                        ORDER
       Upon review, this court has discovered the following two documents are missing from
the clerk’s record: (1) Receiver’s Application to Close the Receivership and Discharge the
Receiver; and (2) Order Closing Receivership. The clerk of this court contacted the office of the
Bexar County District Clerk, which declined to file a supplemental clerk’s record containing the
missing documents. Accordingly, we ORDER the Honorable Donna Kay McKinney, Bexar
County District Clerk, to file in this court on or before June 23, 2015 a supplemental clerk’s
record containing: (1) the Receiver’s Application to Close the Receivership and Discharge the
Receiver; and (2) Order Closing Receivership.

     We order the clerk of this court to serve a copy of this order on the Honorable Donna
Kay McKinney, Bexar County District Clerk, and all counsel.



                                                    _________________________________
                                                    Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of June, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court